Case 3:19-cv-12722-BRM-ZNQ Document 47 Filed 02/27/20 Page 1 of 14 PageID: 590



 NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 ____________________________________
                                     :
 RON HARDNEY, MANUEL                 :
 PANGASIRI, and MICHELLE SALWAY,     :
 individually and on behalf of all others
                                     :
 similarly situated,                 :
                                     :
                                     :              Case No. 3:19-cv-12722-BRM-ZNQ
                   Plaintiffs,       :
                                     :
       v.                            :
                                     :
                                     :                             OPINION
                                     :
 ABC PHONES OF NORTH CAROLINA, :
 INC.,                               :
                                     :
                   Defendant.        :
 ____________________________________:

 MARTINOTTI, DISTRICT JUDGE

        Before this Court is Defendant ABC Phones of North Carolina, Inc. (“ABC”) Motion to

 Transfer Venue pursuant to 28 U.S.C. § 1404(a) and Motion to Dismiss pursuant to Federal Rule

 of Civil Procedure 12(b)(6). (ECF No. 24.) Plaintiffs Ron Hardney (“Hardney”), Manuel

 Panngasiri (“Panngasiri”), and Michelle Salway (“Salway”) (collectively, “Plaintiffs”) oppose

 these motions. (ECF No. 29.) Having reviewed the submissions filed in connection with the motion

 and having declined to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for

 the reasons set forth below and for good cause having been shown, Defendants’ Motion to Transfer

 Venue is GRANTED and their Motion to Dismiss is ADMINISTRATIVELY TERMINATED

 WITHOUT PREJUDICE.




                                                1
Case 3:19-cv-12722-BRM-ZNQ Document 47 Filed 02/27/20 Page 2 of 14 PageID: 591



     I. FACTUAL BACKGROUND

        This case, a nationwide putative collection action brought by Plaintiffs on behalf of

 themselves and all other purportedly similarly situated, arises out of claims under the Fair Labor

 Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201, et. seq., against ABC, a retailer for Verizon

 wireless products and services. (Compl. (ECF No. 1) ¶ 1.) Plaintiffs are former employees of ABC.

 (Id.) Hardney is a resident of Manalapan, New Jersey and worked at ABC in New Jersey. (Id. ¶¶

 8, 9.) Panngasiri is a resident of Addison, Texas and worked “at locations in Coppell, Arlington,

 Waco, Mesquite, Frisco, Plano, Grapevine, and El Paso, Texas.” (Id. ¶¶ 10, 11.) Salway is a

 resident of Alliance, Nebraska and worked at ABC in Nebraska. (Id. ¶¶ 12, 13.) ABC is a North

 Carolina corporation headquartered in Raleigh, North Carolina. (Id. ¶ 16.)

        During the course of employment, Plaintiffs were given the designation of “Store

 Managers” and classified as “non-exempt, hourly paid” employees. 1 (Id. ¶ 1.) Plaintiffs allege that

 they “regularly worked more than 40 hours a week,” and ABC failed to compensate them “for the

 hours they worked in excess of 40 in a workweek.” (Id. ¶¶ 27, 29.) Specifically, Plaintiffs claim

 ABC “intentionally, willfully, and regularly engaged in a company-wide policy, pattern, or

 practice of violating FLSA . . . which . . . was authorized, established, promulgated, and/or ratified

 by ABC’s North Carolina headquarters.” (Id. ¶ 33.) Accordingly, Plaintiffs bring this putative

 collective action against ABC for “failing to properly compensate Plaintiffs and the Collective

 Action Members” in violation of FLSA. (Id. ¶¶ 25, 26.) Plaintiffs are seeking to recover “[u]npaid

 wages, statutory penalties and liquidated damages in the maximum amount allowed by 29 U.S.C.

 §§ 201 et seq., . . . as well as Defendant’s share of FICA, FUTA, state unemployment insurance



 1
   Plaintiffs claim that such classifications occurred between “the later of May 20, 2016 or the date
 in which [ABC] reclassified its [Store Manager] position from exempt to hourly, non-exempt
 through the date of final judgment.” (ECF No. 1 ¶ 25.)
                                                   2
Case 3:19-cv-12722-BRM-ZNQ Document 47 Filed 02/27/20 Page 3 of 14 PageID: 592



 and any other required employment taxes.” (Id. at 9.) Further, Plaintiffs seek injunctive relief to

 enjoin ABC from “violating the FLSA and its regulations in the future.” 2 (Id.)

     II. LEGAL STANDARD

        A motion to transfer venue is governed by 28 U.S.C. § 1404(a), which states: “For the

 convenience of the parties and witnesses, in the interest of justice, a district court may transfer any

 civil action to any other district or division where it might have been brought or to any district or

 division to which all parties have consented.” In deciding a motion to transfer, the Court must first

 determine whether the alternative forum is a proper venue. Fernandes v. Deutsche Bank Nat'l Trust

 Co., 157 F. Supp. 3d 383, 389 (D.N.J. 2015); see 28 U.S.C. § 1391. Venue is appropriate in:

                (1) a judicial district in which any defendant resides, if all
                defendants are residents of the State in which the district is located;
                (2) a judicial district in which a substantial part of the events or
                omissions giving rise to the claim occurred, or a substantial part of
                property that is the subject of the action is situated; or (3) if there is
                no district in which an action may otherwise be brought as provided
                in this section, any judicial district in which any defendant is subject
                to the court's personal jurisdiction with respect to such action.

 28 U.S.C. § 1391(b).

        When a plaintiff has laid a proper venue, “[t]he decision whether to transfer falls in the

 sound discretion of the trial court.” Park Inn Int’l, L.L.C. v. Mody Enters., Inc., 105 F. Supp. 2d

 370, 377 (D.N.J. 2000). However, “the burden of establishing the need for transfer . . . rests with

 the movant.” Jumara v. State Farm Ins., 55 F.3d 873, 879 (3d Cir. 1995).

        The Court must consider three factors when determining whether to grant a transfer under

 § 1404(a): (1) the convenience of the parties, (2) the convenience of the witnesses, and (3) the




 2
  In addition, Plaintiffs seek (1) “[p]re and post-judgment interest”; (2) “[a]ttorneys’ fees and costs
 of the action, including expert fees”; and (3) “[i]njunctive, equitable, or other relief as this Court
 deems just and proper.” (ECF No. 1 at 9.)
                                                    3
Case 3:19-cv-12722-BRM-ZNQ Document 47 Filed 02/27/20 Page 4 of 14 PageID: 593



 interests of justice. Liggett Grp., Inc. v. R.J. Reynolds Tobacco Co., 102 F. Supp. 2d 518, 526

 (D.N.J. 2000) (citing 28 U.S.C. § 1404(a); Jumara, 55 F.3d at 879). These factors are not exclusive

 and must be applied through a “flexible and individualized analysis . . . made on the unique facts

 presented in each case.” Id. at 527 (citations omitted). The first two factors have been refined into

 a non-exhaustive list of private and public interests that courts should consider. See Jumara, 55

 F.3d at 879-80.

        The private interests a court should consider include: (1) plaintiff’s forum preference as

 manifested in the original choice; (2) the defendant’s preference; (3) whether the claim arose

 elsewhere; (4) the convenience of the parties as indicated by their relative physical and financial

 condition; (5) the convenience of the witnesses – but only to the extent that the witnesses may

 actually be unavailable for trial in one of the fora; and (6) the location of books and records

 (similarly limited to the extent that the files could not be produced in the alternative forum). Danka

 Funding, L.L.C. v. Page, Scrantom, Sprouse, Tucker & Ford, P.C., 21 F. Supp. 2d 465, 474 (D.N.J.

 1998) (quoting Jumara, 55 F.3d at 879).

        The public interests a court should consider include: (1) the enforceability of the judgment;

 (2) practical considerations that could make the trial easy, expeditious, or inexpensive; (3) the

 relative administrative difficulty in the two fora resulting from court congestion; (4) the local

 interest in deciding local controversies at home; (5) the public policies of the fora; and (6) the

 familiarity of the trial judge with the applicable state law in diversity cases. Id. (citing Jumara, 55

 F.3d at 879-80).




                                                   4
Case 3:19-cv-12722-BRM-ZNQ Document 47 Filed 02/27/20 Page 5 of 14 PageID: 594




     III.        DECISION

        In moving to transfer venue, ABC contends the Western Division of the Eastern District of

 North Carolina is the “appropriate venue for this action.” (ECF No. 24 at 3.) As an initial matter,

 this action may be transferred pursuant to the plain language of 28 U.S.C § 1404(a), where “a

 district court may transfer any civil action to any other district or division where it might have been

 brought.” Further, pursuant to 28 U.S.C. § 1391(b)(1), “[a] civil action may be brought in . . . a

 judicial district in which any defendant resides, if all defendants are residents of the State in which

 the district is located.” Here, ABC is the sole defendant in this matter and is headquartered in

 Raleigh, North Carolina. (ECF No. 1 ¶ 16.) Accordingly, the Court finds this action could have

 been brought in the Western Division of the Eastern District of North Carolina. Therefore, the

 Court may proceed with its analysis of weighing private and public interest factors.

        A.       Private Interest Factors

        ABC contends private interest factors weigh in favor of transferring this matter to the

 Eastern District of North Carolina. (ECF No. 24 at 12.) Specifically, ABC argues the Eastern

 District of North Carolina is where the company is headquartered, “the policies and practices about

 which Plaintiffs complain were developed, approved and implemented,” and key witnesses and

 documents are located. (Id.) In opposition, Plaintiffs argue that “the private interest factors set

 forth in Jumara weigh heavily in favor of this case remaining in the District of New Jersey.” (ECF

 No. 29 at 5.)

                 i.     Parties Forum Preferences and Convenience of the Parties

        The parties’ forum preference and convenience in this action inherently compete.

 Generally, “the plaintiff’s choice of forum is of paramount concern in deciding a motion to transfer



                                                   5
Case 3:19-cv-12722-BRM-ZNQ Document 47 Filed 02/27/20 Page 6 of 14 PageID: 595



 venue.” Nat’l Micrographics Sys., Inc. v. Canon U.S.A., Inc., 825 F. Supp. 671, 681 (D.N.J. 1993).

 However, “[t]he choice of forum by a plaintiff is simply a preference; it is not a right.” Liggett,

 102 F. Supp. 2d at 530. Notably, a plaintiff’s choice of forum “becomes substantially less

 important when he sues representatively on behalf of a class.” Job Haines Home for the Aged v.

 Young, 936 F. Supp. 223, 228 (D.N.J 1996) (quotation omitted). Here, although the District of

 New Jersey is Plaintiffs’ preferred venue, Plaintiffs bring this action on behalf of a putative

 collective with members located across the United States. 3 (ECF No. 24 at 8; Skiba Decl. ¶¶ 10–

 11.) As such, Plaintiffs’ choice of forum is afforded less deference. See Santomenno v.

 Transamerica Life Ins. Co., No. 11-736, 2012 U.S. Dist. LEXIS 44883, at *5 (D.N.J. Mar 30,

 2012) (“[A] plaintiff’s choice of forum is accorded less deference because the potential members

 of the class will likely be scattered across the United States.”). Therefore, where potential plaintiffs

 reside in both districts but no defendant is located in the District of New Jersey, the Western

 Division of the Eastern District of North Carolina is the more favorable venue. See Kane v. Ollie’s

 Bargain Outlet Holdings, Inc., No 18-3475, 2018 U.S. Dist. LEXIS 199168 (D.N.J. Nov 26, 2018)

 (citing Spack v. Trans World Entm’t Corp., No. 17-2687, 2017 U.S. Dist. LEXIS 202340, at *7

 (D.N.J. Dec. 8, 2017).

         Further, while “substituting one party’s inconvenience for another’s hardly [is] a

 substantial reason for granting [a] motion [to transfer],” Park Inn Int’l, LLC, 105 F. Supp. 2d at

 378, a transfer here will not result in a mere substitution of inconveniences. Although one of the

 named plaintiffs is a resident of New Jersey, courts have “afforded little deference to a [p]laintiffs



 3
  The record shows that “ABC employed 34 other individuals, who are named in Plaintiff’s Notice
 of Filing Consents to Join of Opt-In Plaintiffs (ECF No. 8.) (“Potential Plaintiffs”). The Potential
 Plaintiffs were employed in North Carolina and across the country in Alabama, California,
 Minnesota, Maryland, North Dakota, Nebraska, New York, Ohio, Pennsylvania, Rhode Island,
 Tennessee, Texas, Virginia, Washington, and Wisconsin.” (Skiba Decl. ¶ 11.)
                                                    6
Case 3:19-cv-12722-BRM-ZNQ Document 47 Filed 02/27/20 Page 7 of 14 PageID: 596



 choice of forum because in [actions like these] the participation of the class representative is

 generally minimal and the potential members of the class will likely be scattered across the United

 States.” Atanassov v. Amspec Servs., LLC, No. 15-3628, 2016 U.S. Dist. LEXIS 22334, at *13

 (D.N.J. Feb. 24, 2016) (granting transfer from New Jersey when two of three named plaintiffs, as

 well as 28 opt-in plaintiffs, were residents of New Jersey) (citing Santomenno, No. 11-736, 2012

 U.S. Dist. LEXIS 44883, at *15-17 (D.N.J. Mar 30, 2012)). Further, absent Hardney, who is a

 resident of New Jersey, none of the “[t]hirty-four other individuals [who] have executed consents

 to join in this litigation reside within the State.” (ECF No. 24; ECF No. 8.) In addition, neither

 Panngasiri nor Salway are residents of New Jersey—with the former residing in Texas and the

 latter residing in Nebraska. Therefore, because the sole defendant in this case is headquartered in

 North Carolina, with only one named Plaintiff residing in New Jersey, the private interest factors

 weighing parties’ forum preferences and convenience favors transfer to the Western Division of

 the Eastern District of North Carolina. See Kane, 2018 U.S. Dist. LEXIS 199168, at *9.

                ii.    Forum in Which Plaintiffs’ Claims Arose

        The parties dispute the location where Plaintiffs’ FLSA claims arose. (ECF No. 24 at 10;

 ECF No. 29 at 7.) The third private interest factor—whether plaintiffs’ claims arose elsewhere—

 “may be best understood as a consideration of which constitutes the ‘center of gravity’ of the

 dispute, its events, and transactions.” Travelodge Hotels, Inc. v. Perry Developers, Inc., No. 11-

 1464, 2011 U.S. Dist. LEXIS 134478, at *5 (D.N.J. Nov. 22, 2011) (citing Park Inn Int’l, 105 F.

 Supp. 2d at 377-78). Significantly, “the location of the alleged injury is not considered when

 determining the ‘center of gravity’ or where the claim arose in matters where no physical injury

 has occurred.” Sanomenno, 2012 U.S. Dist. LEXIS 44883, at *8. Rather, “[t]he center of gravity

 analysis is a fact sensitive inquiry that seeks to identify the forum in which the operative facts



                                                 7
Case 3:19-cv-12722-BRM-ZNQ Document 47 Filed 02/27/20 Page 8 of 14 PageID: 597



 giving rise to the litigation occurred.” 2012 U.S. Dist. LEXIS 44883, at *7; Days Inns Worldwide,

 Inc. v. Ram Lodging, LLC, No. 09-2275, 2010 U.S. Dist. LEXIS 37790, at *6 (D.N.J. Apr. 14,

 2010). Accordingly, “[w]hen the central facts of the lawsuit occur outside the forum state, a

 plaintiff’s selection of that forum is entitled to less deference.” LG Elecs., Inc. v. First Intern.

 Computer, Inc., 138 F. Supp. 2d 574, 590 (D.N.J. 2001) (citation omitted).

        Here, while one Plaintiff was personally affected by ABC’s conduct when working in New

 Jersey, the crux of Plaintiffs’ putative collective action is ABC “engaged in a company-wide

 policy, patter, or practice of violating the FLSA.” (ECF No. 1 ¶ 33.) Indeed, the principal

 allegations focus on ABC’s failure to pay “Plaintiffs and the Collective Action Members . . .

 overtime compensation . . . for the hours they worked in excess of forty (40) in a workweek. (Id.

 ¶ 2.) It is ABC’s “systematic failure and refusal to pay Plaintiffs and all other similarly situated

 [Store Managers] for all hours worked over 40 in a workweek,” (id. ¶ 6.), not the underlying

 damage suffered by one plaintiff in a collective action, which must be considered to determine the

 center of gravity of this litigation. See NPR, Inc. v. Am. Intern. Ins. Co. of Puerto Rico, No. 00-

 242, 2001 U.S. Dist. LEXIS 3463, at *4 (D.N.J. Mar. 28, 2001); Santomenno, 2012 U.S. Dist.

 LEXIS 44883, at *8 (“[B]ecause Plaintiffs are acting on behalf of a putative class, it is important

 to recognize that members of the proposed class will have suffered injury throughout the United

 States and its territories.”). Therefore, ABC’s North Carolina headquarters, where company-wide

 policies and practices were instituted, is the center of gravity of Plaintiffs’ claims. See In re

 Consolidated Pariodel Litig., 22 F. Supp. 2d 320, 323-24 (D.N.J. 1998) (“The plaintiff’s interest

 decreases even further where the central facts of a lawsuit occur outside of the chosen forum.”).

 Accordingly, this factor weighs in favor of transfer.




                                                  8
Case 3:19-cv-12722-BRM-ZNQ Document 47 Filed 02/27/20 Page 9 of 14 PageID: 598



                iv.     Conveniences of the Witnesses

        The parties dispute whether the convenience for key witnesses and location of documents

 favor transfer to the Western Division of the Eastern District of North Carolina. (ECF No. 24 at

 11-13; ECF No. 29 at 9-10.) “Witness convenience should be considered only to the extent that

 any witness may actually be unavailable for trial in one of the fora.” Jumara, 55 F.3d at 879.

 Further, the parties dispute where non-party witnesses reside, as well as, whether any such

 witnesses reside beyond “this Court’s subpoena power.” (ECF No. 24 at 13; ECF No. 29 at 9-10.)

 “To the extent that identified key witnesses are beyond the compulsory process of this court, this

 factor weighs . . . in favor of transfer to the alternative forum.” Travelodge Hotels, Inc., 2011 U.S.

 Dist. LEXIS 134478, at *7; see also Newhall v. Chase Home Fin. LLC, No. 10-2749, 2010 U.S.

 Dist. LEXIS 115690, at *5 (D.N.J. Oct. 28, 2010) (finding “the inability . . . to compel the

 attendance of the Florida witnesses [was] a factor that strong[ly] weigh[ed] in favor of transfer to

 Florida”).

        Plaintiffs contend “Defendant has failed to identify any non-party witnesses in North

 Carolina,” and offers to travel to North Carolina to depose any former corporate executives. (ECF

 No. 29 at 9-10.) Further, Plaintiffs rely on Affymetrix, Inc. v. Synteni, Inc, for the position that

 employers are “obligated to procure the attendance of its own employees at trial.” 28 F. Supp. 2d

 192, 203 (D. Del 1998). However, ABC identifies at least three witnesses 4 who “would be

 unavailable for litigation in New Jersey,” as they no longer are employed by ABC and reside

 beyond “this Court’s subpoena power.” (ECF No. 24 at 13.) In contrast, Plaintiffs fail to mention




 4
   Specifically, ABC contends that Jeffrey Huffman, former Executive Director of Human
 Resources and Training, Gerren Brown, former Director of Human Resources, and Leigh Anna
 Weaver, former Human Resources Business Partner, reside beyond this Courts subpoena power,
 as “they are located in North Carolina.” (ECF No. 24 at 13.)
                                                   9
Case 3:19-cv-12722-BRM-ZNQ Document 47 Filed 02/27/20 Page 10 of 14 PageID: 599



 any specific witness who would fall outside of the Western Division of the Eastern District of

 North Carolina. 5 (ECF No. 29 at 9.) Moreover, while Plaintiffs offer to travel to the location of

 ABC’s witnesses for deposition, “[t]he availability of depositions as a method of providing witness

 testimony is not determinative [in requests to transfer venue].” Ramada Worldwide v. Bellmark

 Sarasota, 2006 U.S. Dist. LEXIS 96543, at *4 (D.N.J. June 15, 2006). Accordingly, the

 convenience of the witnesses favors transfer.

                v.      Location of Books and Records

        Finally, with respect to the last private interest factor—the location of books and records—

 Plaintiffs contend this factor weighs against transfer because “[i]n the day of the internet and

 electronic transmission of documents, location of documents assumes even less significance.”

 (ECF No. 29 at 10, citing Glaxosmithkline Consumer Healthcare, L.P. v. Metrix Pharmaceutical

 Corp., 2005 WL 1116318, at *8 (D.N.J. May 10, 2005)). In contrast, ABC argues that this factor

 weighs in favor of transfer as “the Eastern District of North Carolina is also the location of the

 corresponding book and records.” (ECF No. 24 at 13.) Because ABC has not provided sufficient

 evidence that the “documents relevant to the litigation would be unduly burdensome or expensive

 to transport to” the District of New Jersey, this factor weighs against transfer. Travelodge Hotels,

 Inc., 2011 U.S. Dist. LEXIS 134478, at *19 (Nov. 22, 2011).

        B.      Public Interest Factors

        The parties dispute all six of the public interest factors. ABC argues litigation in the Eastern

 District of North Carolina will serve “[t]he interests of justice and judicial economy,” as “that

 district’s courts are significantly less congested, and transfer would make litigation more



 5
   Plaintiffs simply allege that “the material witnesses with first-hand knowledge of Plaintiff’s
 duties are to be found in the 100-mile radius of this federal court in Trenton - - - co-workers,
 supervisors, and regional managers.” (ECF No. 29 at 9.)
                                                  10
Case 3:19-cv-12722-BRM-ZNQ Document 47 Filed 02/27/20 Page 11 of 14 PageID: 600



 expeditious and less expensive due to the proximity of parties and witnesses.” (ECF No. 24 at 14.)

 Plaintiffs contend these factors “favor denying transfer” for both “the convenience of the parties”

 and because New Jersey has a “strong public policy supporting wage and hour claims.” (ECF No.

 29 at 11-12.) Further, Plaintiffs argue the “Defendant’s superior resources make it easier for it to

 litigate in New Jersey than for Plaintiffs to litigate in North Carolina.” (ECF No. 29 at 8 (citing

 United States Fire Ins. Co. v. Aldworth Co., No. 04 Civ. 4963, 2005 U.S. Dist. LEXIS 12613, at

 *16 (D.N.J. June 28, 2005))).

        The Court already found the private interest factors regarding convenience of witnesses

 weighs in favor of transfer. In weighing the public interest factor related to practical consideration,

 potential delays caused by witnesses needing to travel may be considered. See Carter v. U.S., No.

 10-2927, 2010 U.S. Dist. LEXIS 86505, at *3 (E.D. Pa. Aug. 20, 2010); Colon v. Pitney Bowes

 Corp., No. 06-5016, 2007 U.S. Dist. LEXIS 9454, at *4 (D.N.J. Feb. 8, 2007). Because only one

 named Plaintiff resides in New Jersey and ABC is located in North Carolina, the overall likelihood

 of delays caused by litigation is greater if the matter remains in the District of New Jersey.

 Therefore, transfer to the Western Division of the Eastern District of North Carolina would make

 trial easier, more expeditious, and less expensive. See Atanassov, No. 15-3628, 2016 U.S. Dist.

 LEXIS 22334, at *5 (D.N.J. Feb. 24, 2016). Accordingly, this factor weighs in favor of transfer.

        Further, to the extent ABC argues transfer is proper because the court’s docket for the

 District of New Jersey is more congested than that of the Eastern District of North Carolina (ECF

 No. 24 at 14.), “relative congestion of the respective courts’ dockets is not a factor of great

 importance in this type of motion.” Clark v. Burger King Corp., 255 F. Supp. 2d 334, 339 (D.N.J.

 2003). Even so, statistics offered by ABC show that the Eastern District of North Carolina has




                                                   11
Case 3:19-cv-12722-BRM-ZNQ Document 47 Filed 02/27/20 Page 12 of 14 PageID: 601



 “less than half the cases per judgeship than in the District of New Jersey.” 6 (ECF No. 24 at 15.)

 Although Plaintiffs argue that this “factor is neutral and does not weigh in favor of either party,”

 Plaintiffs do not advance support for their argument. (ECF No. 29 at 12.) Accordingly, because

 the District of New Jersey is the relatively more congested venue than the Eastern District of North

 Carolina, this factor weighs in favor of transfer.

         As for the enforceability of the judgment, Plaintiffs contend there “is little significant

 difference in enforcing a judgment in one federal forum than in another.” (ECF No. 29 at 12, citing

 E’Cal Corp. v. Office Max. Inc., No. 01 Civ. 3281, 2001 U.S. Dist. LEXIS 15868, at *4 (E.D. Pa.

 Sept. 7, 2001)). As such, Plaintiffs contend that this factor is neutral. (ECF No. 29 at 12.) Further,

 regarding the unfamiliarity of this Court with North Carolina law, Plaintiffs contend this factor is

 irrelevant because this is a federal question case. (Id. at 11.) In contrast, ABC argues “Plaintiffs

 ignore the significant issue that the parties’ Arbitration Agreement is governed by North Carolina

 law,” and as such, “the interests of justice will be better served by transferring this action to a court

 that is more familiar with North Carolina law.” (ECF No. 31 at 7.) While this Court agrees with

 ABC that North Carolina Courts “are better suited to adjudicate [the] case” when faced with

 complex issues of North Carolina law, “there is little significant difference . . . in one federal forum

 than in another,” when a court is purely enforcing a judgment. E’cal Corp., 2001 U.S. Dist. LEXIS

 15868, at *13. Accordingly, this Court finds that the enforceability of judgment factor is neutral.

         Finally, the sixth public interest factor— the familiarity of the trial judge with applicable

 state law in diversity cases—is inapplicable because the Court does not exercise diversity

 jurisdiction over this case. Plaintiffs assert this Court has subject matter jurisdiction under federal



 6
   ABC cites to U.S. Courts, Federal Court Management Statistics–Profiles (Mar. 31, 2019),
 https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0331.2019.pdf.

                                                    12
Case 3:19-cv-12722-BRM-ZNQ Document 47 Filed 02/27/20 Page 13 of 14 PageID: 602



 question pursuant to 28 U.S.C. §§ 1331 and 1337 as well as 29 U.S.C. § 201. (ECF No. 1 ¶¶ 20-

 21.) Therefore, because Plaintiffs do not plead subject matter jurisdiction under diversity of

 citizenship, the final public interest factor is irrelevant. See Geraci v. Red Robin Int’l, Inc., No. 18-

 15542, 2019 U.S. Dist. LEXIS 104989, at *5 n.3 (D.N.J. June 21, 2019) (finding the final public

 interest factor to be irrelevant where plaintiffs did not assert diversity jurisdiction).

         Finally, the parties dispute whether public policy and local interests support transfer. ABC

 contends “the Eastern District of North Carolina should face the burden of jury duty . . . and

 regulate the conduct of a company headquartered in its state.” (ECF No. 24 at 16.) Conversely,

 Plaintiffs argue New Jersey has “a local interest in keeping this litigation at home” because

 “Plaintiff Hardney resides and worked for Defendant in New Jersey” and due to the state’s “strong

 public policy supporting wage and hour claims.” (ECF No. 29 at 12.) However, this Court already

 concluded the center of gravity where Plaintiffs’ claim arose was the Western Division of the

 Eastern District of North Carolina–ABC’s North Carolina Headquarters. 7 Because Plaintiffs bring

 this action on behalf of a collective with potential members scattered among several states,

 interests in this case rise beyond entirely local issues. Therefore, because the allegations against

 ABC center around its North Carolina headquarters, and only one of the named Plaintiffs resides

 in New Jersey, the public policy and local interests support the Western Division of the Eastern

 District of North Carolina as the more favorable venue. Accordingly, these two factors weigh in

 favor of transfer.

         Considering the private and public interest factors and the interests of justice, Liggett Grp.,

 Inc. 102 F. Supp. 2d at 526 (citing 28 U.S.C. § 1404(a)), the Court finds ABC meets its burden of



 7
   Plaintiffs own complaint admits that the “pattern, or practice of violating the FLSA . . . with
 respect to Plaintiffs and the Collective Action Members . . . were promulgated, and/or ratified by
 ABC’s North Carolina headquarters.” (ECF No. 1 ¶ 33.)
                                                    13
Case 3:19-cv-12722-BRM-ZNQ Document 47 Filed 02/27/20 Page 14 of 14 PageID: 603



 establishing the need for transfer. Jumara, 55 F. 3d at 879. Accordingly, ABC’s Motion to Transfer

 to the Western Division of the Eastern District of North Carolina is GRANTED.

  IV.     CONCLUSION

         For the reasons set forth above, Defendants’ Motion to Transfer is GRANTED.

  Accordingly, Defendants’ Motion to Dismiss is ADMINISTRATIVELY TERMINATED

  WITHOUT PREJUDICE and may be refiled in the Western Division of Eastern District of

  North Carolina if appropriate. An order will follow.



 Date: February 27, 2020                             /s/ Brian R. Martinotti
                                                     HON. BRIAN R. MARTINOTTI
                                                     UNITED STATES DISTRICT JUDGE




                                                14
